Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 11/30/2021 has been entered.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In the amendment to the specification filed on 11/30/2021, the first of the paragraphs to be replaced was misidentified as [0018].  The correct paragraph number should be [0019].
(2) The specification is objected to under 37 CFR 1.71(a) insofar as it specifically relies on features set forth in the claims to satisfy the written description requirement of the application.  The claims, by definition, measure the protected patent right to exclude others.  See Environmental Designs Ltd. V. Union Oil Co., 218 USPQ 865, 871 (Fed. Cir. 1983).  That part of the written description not protected by the claims is presumed to be dedicated to the public.  Applicant has inferentially incorporated the protected patent rights into the written description by reference thereto, thereby arguably creating a further restriction on that subject matter being dedicated to the public, which is improper.  Furthermore, reference to the claims in the specification is improper because such reference serves to render the proper function of the claims and the specification In re Johnson, 558 F. 2d 1008, -194 USPQ 187, 195 (CCPA 1977), the court stated that 
            It is the function of the specification, not the claims, to set forth the 
            “practical limits of operation” of an invention.  In re Rainer, 49 CCPA 
            1243, 1248, 305 F.2d, 505, 509, 134 USPQ 343, 346 (1962).  One does 
            not look to claims to find out how to practice the invention they define, but 
            to the specification.  In re Roberts, 470 F.2d 1399, 1403, 176, USPQ 313, 
            315 (CCPA 1973); In re Fuetterer, 50 CCPA 1453, 319F.2d 259, 138 
            USPQ 217 (1963).
Accordingly, paragraphs [0024]-[0044] of the original specification should be deleted.    
Appropriate correction is required.

Claim Objection 
           Claims 18-20 are objected to because of the following informalities: 
           (1) Claim 18 is not a positive method step.  It is suggested “a spring that biases” be changed to --providing a spring for biasing--.
           (2) Claim 19 is not a positive method step.  It is suggested “a motor moving” be changed to --wherein the method further comprises providing the hair clipper with a motor for moving--.
--. 
           Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claims 7 and 15, line 2, “the cutting direction” has no antecedent basis.  It appears claims 7 and 15 should depend from claims 3 and 11, respectively.
           (2) In claims 8 and 16, line 2, “a flat surface” is vague as it is unclear what “a flat surface” is.  Is a flat surface part of the hair clipper? 

Indication of Allowable Subject Matter
1.        Claims 1-6, 9-14 and 17 are allowed.
2.        Claims 7, 8, 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
3.        Claims 18-20 are objected but would be allowable if amended to overcome the objection set forth.

Remarks
           Independent claims 1, 9 and 17 amended overcome the prior art rejection.
 
Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.